IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                               No. 02-50577
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                     MIGUEL FERNANDO MONARREZ-LOZANO,

                                                    Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                          (01-CR-1900-1)

                              March 7, 2003


Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Miguel    Fernando    Monarrez-Lozano      (Monarrez)   appeals     his

convictions    for   conspiracy   to   import   cocaine,   importation   of

cocaine, conspiracy to possess cocaine with intent to distribute,

and possession of cocaine with intent to distribute.            For each,

Monarrez maintains there was insufficient evidence for the jury to

find that he knew of the cocaine hidden in the vehicle in which he

was a passenger at the border with Mexico.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     In reviewing a challenge to the sufficiency of the evidence,

we view the evidence in the light most favorable to the jury’s

verdict, and affirm if a rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable

doubt. E.g., United States v. Brito, 136 F.3d 397, 408 (5th Cir.),

cert. denied, 523 U.S. 1128 (1998).        When drugs are contained in a

hidden compartment in a vehicle, we require “evidence indicating

knowledge —    circumstances evidencing a consciousness of guilt on

the part of the defendant.”        United States v. Diaz-Carreon, 915

F.2d 951, 954 (5th Cir. 1990).        Indications of guilty knowledge

include: nervousness or lack thereof; failure to make eye contact;

refusal   or    reluctance   to   answer   questions;   and   implausible

explanations.     See United States v. Moreno, 185 F.3d 465, 472 n.3

(5th Cir. 1999), cert. denied, 528 U.S. 1095 (2000).

     Pursuant to our review of the record, we hold there was

sufficient evidence for a rational trier of fact to find that

Monarrez knew of the hidden cocaine.           Factors supporting this

conclusion include: descriptions of Monarrez’s odd behavior by the

investigating Agents; his non-responsiveness and evasive answers to

certain questions; his statements that clearly conflict with his

own prior statements and the testimony of other witnesses; and his

implausible explanation for the purpose of, and especially the

timing of, his trip into the United States.


                                                              AFFIRMED